NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

16-P-840                                                 Appeals Court

              COMMONWEALTH      vs.   ORMOND O., a juvenile.


                                No. 16-P-840.

         Norfolk.       February 7, 2017. - September 18, 2017.

                    Present:   Green, Meade, & Agnes, JJ.


Delinquent Child. Controlled Substances. Joint Enterprise.
     Evidence, Constructive possession. Search and Seizure,
     Motor vehicle, Plain view. Practice, Criminal, Juvenile
     delinquency proceeding, Presumptions and burden of proof.



     Complaint received and sworn to in the Norfolk County
Division of the Juvenile Court Department on April 6, 2015.

     The case was tried before Mary M. McCallum, J.


     Frank H. Spillane for the juvenile.
     Varsha Kukafka, Assistant District Attorney, for the
Commonwealth.


     MEADE, J.       After a jury trial in the Juvenile Court, the

juvenile was found delinquent by reason of possession of

cocaine, in violation of G. L. c. 94C, § 34.1        The judge imposed


     1
       The juvenile was found not delinquent of the greater
offense of trafficking in cocaine in an amount of eighteen grams
                                                                      2


a sentence of six months of probation.      On appeal, the juvenile

claims there was insufficient evidence to support his

conviction.   We affirm.

     1.   Background.2   On April 4, 2015, Quincy police Detective

Dennis Keenan was patrolling the "South Quincy/Penn Hill" area

of Quincy in plain clothes and in an unmarked cruiser.

Detective Keenan, a seven-year drug control unit veteran who had

been involved in more than one thousand drug cases, had made

arrests in that area.      Around 5:45 P.M., Keenan witnessed Tyler

Mauritson exit a blue Infiniti motor vehicle, registered to a

Brockton woman, that was parked in front of 35 Nicholl Street,

which is Mauritson's home.      Keenan, who was familiar with

Mauritson, watched as Mauritson entered his residence.

     The Infiniti drove away and turned left onto Franklin

Street, traveling into Braintree.      The detective followed the

car as it went left onto Hayward Street and then right onto

Quincy Avenue, traveling south.      While Keenan followed the

Infiniti, he contacted Detective Michael Duran and requested

that he speak to Mauritson and provide Keenan with an update.

     The Infiniti turned onto the Arborway, which is a

residential way that ends at the Fore River with side streets


or more. Before trial, the Commonwealth dismissed a charge that
the juvenile conspired to violate drug laws.
     2
       We use the names for individuals, streets, and so forth,
as they appear in the trial transcript.
                                                                     3


that lead back to Quincy Avenue.    Once the vehicle was on the

Arborway, it began to slow down before it turned into a driveway

located ten to fifteen houses down the street.     The car then

backed up, turned around, and traveled back on the same route it

had just driven.   While this was occurring, Keenan "tucked" his

unmarked cruiser onto a side street to remain undetected.

Keenan was aware of counter surveillance methods by which a

suspect, who is being surveilled for illegal narcotics activity,

employs certain driving tactics to determine if the police are

following him.   Such tactics include the suspect pulling the car

over and watching how many cars go by and in which direction

they proceed, or driving around a rotary without exiting to

monitor any cars that similarly follow.

    As the Infiniti passed by Keenan, he noticed that the front

passenger window was open and that there was both an operator

and a front seat passenger.    The detective could not see if

there were back seat passengers because the windows were tinted

and closed.   The car continued back up the Arborway, back onto

Quincy Avenue, then back onto Hayward Street on the same route

it had just followed.   The vehicle did not go back to Franklin

Street; instead, it continued toward Elm Street, which leads

toward a highway on-ramp.     Keenan found it significant that the

Infiniti had stopped, reversed direction, and then continued

toward the same place from where it had started.
                                                                      4


    After Detective Duran provided Keenan with an update on his

conversation with Mauritson, Keenan contacted the Braintree

police to request assistance in stopping the Infiniti.      When a

Braintree police officer pulled his car behind the Infiniti and

activated its siren, the Infiniti did not stop immediately, but

turned right and traveled "a very short distance and stopped."

When the car stopped, Keenan approached the passenger's side,

while the Braintree police officer approached the driver.     The

driver was identified as Kevin Cardoza, and the front seat

passenger was identified as the juvenile.   Through the open back

passenger's side window, Keenan saw Louis Andrade, the back seat

passenger, take his right hand and place it on the floor.

Keenan considered this movement "suspicious" and "significant,"

and he feared that Andrade might be retrieving a weapon.     Keenan

grabbed Andrade's hand and pinned it to the floor, then raised

it up and told Andrade to keep his hands in the air.

    Andrade was removed from the back seat of the Infiniti.      As

he was removed, Keenan saw a small bag on the seat where Andrade

had been sitting.   That bag contained seven individually

packaged bags of cocaine.   The other occupants were also removed

from the vehicle.

    After Andrade had been handcuffed, Detective Keenan went

back to the area of the car where Andrade had put his hand on

the floor and Keenan "could see right in front of [him] . . . a
                                                                   5


larger plastic bag" that contained twenty-three individually

packaged bags of cocaine and that weighed forty-four grams.

Keenan thought Andrade's earlier hand movement to the car's

floor was consistent with Andrade removing the cocaine from his

person and putting it on the floor.   Other than the front seat

itself, no barrier separated the juvenile from the back seat

area where the larger bag of cocaine was discovered.

    From the car's occupants, the police also seized three

knives, one from each suspect; seven cellular telephones (cell

phones); and approximately $2,000, divided among the three

occupants.   The money was separated into "different folds" and

denominations.   Cardoza possessed the majority of the money, the

juvenile had $294, and sixty-five dollars were either in

Andrade's possession or in the glove compartment.

    No narcotics were found on the juvenile's person or in the

front seat area where he had been sitting, but he did possess

one of the cell phones and a knife.   When asked on cross-

examination whether the juvenile "appear[ed] to have any control

over" the cocaine, Keenan replied that "[h]e did not, nope."

    Based on his training and experience, Detective Keenan

explained that multiple cell phones are often used in the

distribution of narcotics.   Narcotics dealers keep both a

personal phone and a phone for their illicit transactions.

Phones are often "switched out" after a couple of weeks or
                                                                     6


months "if a person selling narcotics is nervous that maybe the

police are on to them or their phone, . . . they dump it, and

they get a new phone and a new number.   So they're constantly

changing.   But . . . their own personal phone usually stays the

same, and that's why . . . sometimes we do recover more than one

cell phone off a single person."

    Keenan also testified that large sums of money, in

different folds and denominations, often signifies drug

distribution.   He explained that this is because "a lot of times

these deals happen this quick," and "[t]he drugs go in one, the

money goes in your pocket, and if you were buying a $40 bag of

narcotics, you could have two 20s or some denomination of $40.

If it's 100, you could have five 20s, and that's why we find the

different denominations.   It's denoting the sales of the drug

trafficker."

    2.   Discussion.   The juvenile claims that there was

insufficient evidence to support the verdict of delinquency by

reason of possession of cocaine.   We disagree.   To evaluate this

claim, we apply the same test as if we were evaluating the

sufficiency of the evidence to support a criminal conviction.

That is, "[w]hen analyzing whether the record evidence is

sufficient to support a conviction, an appellate court is not

required to 'ask itself whether it believes that the evidence at

the trial established guilt beyond a reasonable doubt.'
                                                                    7


Commonwealth v. Hartnett, 72 Mass. App. Ct. 467, 475 (2008),

quoting from Commonwealth v. Velasquez, 48 Mass. App. Ct. 147,

152 (1999). . . .    Rather, the relevant 'question is whether,

after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.'

Commonwealth v. Latimore, 378 Mass. 671, 677 (1979), quoting

from Jackson v. Virginia, 443 U.S. 307, 319 (1979)."

Commonwealth v. Rocheteau, 74 Mass. App. Ct. 17, 19 (2009).       See

Commonwealth v. Bell, 83 Mass. App. Ct. 82, 83-84 (2013).

    When evaluating sufficiency, the evidence must be reviewed

with specific reference to the substantive elements of the

offense.    See Jackson v. Virginia, supra at 324 n.16;

Commonwealth v. Latimore, supra at 677-678.    Here, the

Commonwealth sought to prove the juvenile's possession of the

cocaine as a joint venturer or as a principal based on a theory

of constructive possession.    However, there was no requirement

that the Commonwealth prove precisely what role the juvenile

played, i.e., whether he acted as a principal or as a joint

venturer.   See Commonwealth v. Rosa, 468 Mass. 231, 246 (2014);

Commonwealth v. Silva, 471 Mass. 610, 621 (2015).    Rather, under

Commonwealth v. Zanetti, 454 Mass. 449, 466-468 & n.22 (2009),

there need only be (1) proof of the juvenile's knowing

participation in some manner in the commission of the offense
                                                                     8


and (2) proof that the juvenile had or shared in the intent

necessary for the offense.

     Here, there was direct evidence that Andrade possessed the

cocaine.   Although the Commonwealth did not present direct

evidence of possession of the cocaine on behalf of the juvenile,

"evidence of a [juvenile's delinquency] may be primarily or

entirely circumstantial."     Commonwealth v. Lao, 443 Mass. 770,

779 (2005).   Indeed, a joint venture may be proved wholly by

circumstantial evidence.     See Commonwealth v. Bright, 463 Mass.

421, 435 (2012).   When we view the evidence in the light most

favorable to the Commonwealth, the juvenile's claim of mere

presence is defeated by several facts, and the reasonable

inferences drawn from those facts.     Detective Keenan's

investigation began in a Quincy neighborhood known for drug

activity where he had made arrests in the past.3    His attention

was drawn to the blue Infiniti, in which the juvenile was the

front seat passenger.   After Keenan saw an individual he knew

leave the car, he followed the car on its seemingly meaningless

path through residential south Quincy and into Braintree, and


     3
       The dissent parses the detective's testimony to conclude
the evidence does not suggest this area was known for drug
activity. Post at     . However, the detective specifically
testified that he had made arrests in this area and that the
area was known to the Quincy drug control unit. In the light
most favorable to the Commonwealth, it is a fair inference from
this testimony that the area was known to the drug control unit
because of drug activity.
                                                                   9


then its return on a nearly identical path.   Having watched the

car retrace its route, Keenan believed the car was conducting

counter surveillance, which is a tactic used by drug traffickers

to detect a police presence.

     Once the car stopped, Detective Keenan saw Andrade, the

back seat passenger, put his hand to the floor, directly behind

the juvenile, where the transparent plastic bag4 containing

twenty-three individual bags of cocaine was found in plain view5

and within the juvenile's reach.   After the juvenile and the

other occupants were removed from the car, each was found in

possession of a knife.   Although the juvenile had but a single

     4
       This plastic bag was larger than the bag containing seven
individual bags of cocaine that was recovered from Andrade's
seat. Contrary to the dissent, the bags were not of "similar"
size. Post at     .
     5
       Contrary to the juvenile's claim, the cocaine was in plain
view. Keenan testified that after he saw the bag containing
seven individual bags of cocaine on Andrade's seat, he saw "a
larger plastic bag" on the car's floor "right in front of [him]"
that contained twenty-three individual bags of cocaine. Also,
contrary to the dissent's view, post at    , again viewing the
evidence in the light most favorable to the Commonwealth, where
no barrier separated the juvenile from the back seat area where
the larger bag of cocaine was discovered, a rational jury could
infer it was in his plain view as well, especially where it was
neither hidden nor obscured. Contrast Commonwealth v. Snow, 76
Mass. App. Ct. 116, 119 (2010) (gun not in plain view where no
witness testified that it was plainly visible and it was only
recovered after thorough search). Nor, as the dissent would
have it, post at    , is the permissibility of this inference
contingent upon direct evidence that Keenan saw the juvenile
turn and look at the cocaine on the floor. See Commonwealth v.
Beckett, 373 Mass. 329, 341 (1977) (inference drawn from
circumstantial evidence "need only be reasonable and possible;
it need not be necessary or inescapable").
                                                                  10


cell phone in his possession, a total of seven cell phones were

seized.   As Keenan explained to the jury, multiple cell phones

are often used in the distribution of narcotics.    Also, more

than $2,000 was recovered from the three occupants of the car.

Even though Cardoza possessed most of the money, each occupant

possessed multiple folds of money in different denominations

that to Keenan could signify it was the proceeds from the fast-

moving business of drug distribution.6   See Commonwealth v.

Crapps, 84 Mass. App. Ct. 442, 445 n.3 (2013) (cash and cell

phone, in combination with other evidence, permitted finding of

intent to exercise control over contraband in car).

     From all of the evidence, and the reasonable inferences

drawn therefrom, the jury could conclude that:     the car was

conducting counter surveillance to avoid the police discovering

that the occupants were engaged in illegal drug activity; all

three occupants of the car were similarly armed with a knife,7


     6
       Contrary to the dissent's claim, post at    , the
connection of the money to drug distribution does not rest on
speculation, but rather on Keenan's testimony, derived from his
training and experience, that the denominations of the currency
and its arrangement "in different folds" were indications that
it was the proceeds from drug distribution.
     7
       The dissent challenges the evidentiary significance of the
three knives because the judge instructed the jury that their
location was "irrelevant and immaterial." Post at     .
However, the dissent has read the judge's instruction out of
context. The above instruction came in a response to a jury
question regarding the whereabouts of the knives and the cell
phones, as they had not been made exhibits at trial. In other
                                                                  11


which implied an organized and collective effort; all three

possessed different folds of money (totaling more than $2,000)

and a total of seven cell phones, which both further indicated

drug trade activity; the cocaine was in plain view and within

the juvenile's reach; and the packaging and amount of the

cocaine indicated that it was for sale.   See Commonwealth v.

Scala, 380 Mass. 500, 511 (1980).   Viewing these facts

collectively and in the light most favorable to the

Commonwealth, the jury were entitled to employ their experience

and common sense to reasonably conclude that the juvenile and

the other occupants of the car were working together with a

shared intent to, at the very least, commit the lesser included

offense of possession of the cocaine in the car.   See

Commonwealth v. Longo, 402 Mass. 482, 487 (1988), quoting from

Commonwealth v. Cerveny, 387 Mass. 280, 287 (1982) ("The line

that separates mere knowledge of unlawful conduct and

participation in it, is 'often vague and uncertain.   It is



words, the jury were seeking to ascertain the current location
of these items, which the judge properly told them was not
relevant to their deliberations. At the end of the judge's
response to the jury's question, she told them that their
"deliberations are confined to just the testimony, evidence and
exhibits that you have been given to consider." Detective
Keenan unequivocally testified that all three occupants were
armed with knives, that seven cell phones were recovered, and
that "multiple cell phones," in his training and experience, are
"often" kept by "people involved in the distribution of
narcotics." The jury could properly consider this testimony,
which supports their delinquency verdict.
                                                                    12


within the province of the jury to determine from the evidence

whether a particular defendant [has] crossed that line'").     A

joint venture was properly established by the Commonwealth.        See

Commonwealth v. Zanetti, 454 Mass. at 466; Commonwealth v.

Bright, 463 Mass. at 435.   See also Commonwealth v. Drew, 4

Mass. App. Ct. 30, 32 (1976) ("Whether an inference is warranted

or is impermissibly remote must be determined, not by hard and

fast rules of law, but by experience and common sense").8

     This was not a simple case for the Commonwealth to prove.

The evidence of delinquency was far from indisputable.   But it

is not our (or the dissent's) task to substitute our judgment or

belief for that of the jury to determine whether the juvenile's

delinquency has been established beyond a reasonable doubt.        See

Jackson v. Virginia, 443 U.S. at 318-319.   Rather, our review is

limited to whether a rational jury could have found that the

juvenile possessed the cocaine beyond a reasonable doubt.     See

id. at 319.   In other words, our appellate office does not


     8
       Contrary to the juvenile's claim, Detective Keenan's
testimony that at the time he saw the cocaine in the car, the
juvenile did not appear to have control over it, does not defeat
the Commonwealth's case for joint venture. Not only does the
claim fail to view the evidence in the light most favorable to
the Commonwealth, it also ignores the basic premise that the
jury, not the detective, was charged with evaluating the
evidence to determine delinquency. Perhaps more importantly,
although "[m]ere presence is insufficient to establish joint
venture liability[,] . . . the Commonwealth [was] not required
to prove exactly how [the juvenile] participated in the
[crime]." Commonwealth v. Deane, 458 Mass. 43, 50 (2010).
                                                                   13


permit us to reweigh the evidence ourselves to determine whether

the jury made the correct delinquency determination but, rather,

after viewing the evidence in the light most favorable to the

prosecution, we may only determine whether the jury made a

rational decision regarding the juvenile's delinquency.      See

Herrera v. Collins, 506 U.S. 390, 402 (1993).   Indeed, "a

reviewing court 'faced with a record of historical facts that

supports conflicting inferences must presume -- even if it does

not affirmatively appear in the record -- that the trier of fact

resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.'"   McDaniel v. Brown, 558 U.S.

120, 133 (2010), quoting from Jackson v. Virginia, supra at 326.

See Commonwealth v. Wilborne, 382 Mass. 241, 245 (1981), quoting

from Commonwealth v. Amazeen, 375 Mass. 73, 81 (1978) ("To the

extent that conflicting inferences are possible from the

evidence, 'it is for the jury to determine where the truth

lies'").

     In the end, the case against the juvenile "was not

overwhelming and involved some uncertainties that cannot be

erased, but it was also not so weak as to render the jury

verdict irrational.   A rational jury might well have acquitted

without violating its oath;  but, drawing all reasonable

inferences in favor of the prosecution, a rational jury could
                                                                 14


also [have found the juvenile delinquent]."   Stewart v. Coalter,

48 F.3d 610, 616 (1st Cir.), cert. denied, 516 U.S. 853 (1995).

                                   Adjudication of delinquency
                                    affirmed.
     AGNES, J. (dissenting).     At the Commonwealth's request and

over the juvenile's objection, the judge charged the jury on two

theories of delinquency by reason of possession of cocaine:

constructive possession, and joint venture1 by aiding and

abetting.   The jury were directed to return a general verdict.

See Commonwealth v. Zanetti, 454 Mass. 449, 468 n.22 (2009).     In

order to prove its case under either of these two theories, the

Commonwealth was required to prove beyond a reasonable doubt

that the juvenile had knowledge that the back seat passenger had

the cocaine in his possession.    See Commonwealth v. Hamilton, 83

Mass. App. Ct. 406, 410-411 (2013); Commonwealth v. Lugo, 89

Mass. App. Ct. 229, 232 (2016).     Cf. Commonwealth v. Hernandez,

439 Mass. 688, 694 (2003) ("Where it is a stash of cocaine that

forms the basis for a charge of trafficking, a defendant can

only share an intent to traffic if he knows the stash exists").

Because I do not believe that the evidence was sufficient to

permit the jury to infer that the juvenile sitting in the front

seat had knowledge of the cocaine in the actual possession of

the back seat passenger, I respectfully dissent.2


     1
       Although the Supreme Judicial Court has adopted the
language of aiding and abetting, we have continued to use joint
venture in our case law. See, e.g., Commonwealth v. Britt, 465
Mass. 87, 98 (2013).
     2
       While my focus is on the element of knowledge, even if an
inference that the juvenile had knowledge of the presence of the
cocaine in the car was warranted, it does not lead ipso facto to
                                                                   2


    The question before the court is whether the Commonwealth

proved beyond a reasonable doubt that the juvenile, who was in

the front passenger seat of the car, had knowledge of the

cocaine that was in the actual possession of the back seat

passenger.

    Discussion.   1.   The essential facts.   A very brief

statement of the essential facts is necessary to clarify that

evidence of the juvenile's knowledge of the cocaine in the

possession of the back seat passenger is lacking.   There is no

evidence of any interaction among the occupants of the car prior

to or during the police stop.   When Detective Keenan approached

the car on the back passenger's side, the only observation he



the conclusion that the juvenile had constructive possession of
the cocaine, or that he was aiding and abetting the back seat
passenger's possession of the cocaine. Under the theory of
constructive possession, proof of the juvenile's ability and
intent to exercise control over the cocaine is independent of
his knowledge of its presence. See Commonwealth v. Romero, 464
Mass. 648, 658 (2013). Here, there is no evidence that the
juvenile had both the ability and the intent to exercise control
over the cocaine. See Commonwealth v. Manzanillo, 37 Mass. App.
Ct. 24, 27-28 (1994); Commonwealth v. Pimentel, 73 Mass. App.
Ct. 777, 785-786 (2009); Commonwealth v. Elysee, 77 Mass. App.
Ct. 833, 846-847 (2010). Contrast Commonwealth v. Sadberry, 44
Mass. App. Ct. 934, 936 (1998). Similarly, under the theory of
joint venture by aiding and abetting the back seat passenger's
possession of the cocaine, the absence of evidence of any
interaction between the juvenile and that passenger prior to or
during the police stop of the car, and the absence of any
evidence of the juvenile's consciousness of guilt when the
cocaine was discovered by the police belies the Commonwealth's
claim that there was a "union of minds" between them.
Commonwealth v. Sanchez, 40 Mass. App. Ct. 411, 419 (1996). See
Commonwealth v. Romero, supra at 659 n.9.
                                                                     3


made was that the back seat passenger, Louis Andrade, reached

his hand to the floor.3    Detective Keenan opened the back door

and grabbed Andrade's hand, pinning it to the floor.    After

Andrade was removed from the car, Detective Keenan found, on the

seat where Andrade had been sitting, a bag that was small enough

to fit in one's palm containing seven individual packages of

cocaine.    Keenan stated that this bag had been under Andrade's

buttocks.   Detective Keenan returned to the car after Andrade

was secured and found a second bag of a similar size containing

twenty-three individual packages of cocaine on the back floor

where Andrade had reached with his hand.    There is no evidence

that the juvenile made any gestures or spoke any words.4      Each of

the occupants had in his possession a knife, but no description

of the knives was given.    Seven cellular telephones (cell

phones) also were seized by the police.    The juvenile had only

one cell phone on his person, and there was no evidence as to

the location of the other cell phones.    The police found

approximately $2,000 in cash, most of which was found in the

possession of the driver.    The juvenile had $294 (of unspecified

denominations) in his possession.    There is no evidence that any

     3
       Detective Keenan testified that the reaching motion that
Andrade had made was "consistent with him taking cocaine from
his person and putting it on the floor."
     4
       Detective Keenan testified that he did not make any
observations that led him to conclude that the juvenile had
control over the cocaine.
                                                                     4


of the cash was located in plain view inside the car.     There is

no evidence of any drug paraphernalia located in plain view

inside the car.   There is no evidence that any item of property

associated with the juvenile was found in proximity to the

cocaine that was found in the back seat area.   Finally (and here

I part company with the majority), there was no evidence that

the cocaine seized from the back seat area where Andrade had

been sitting was in the plain view of the juvenile.   See

Commonwealth v. Snow, 76 Mass. App. Ct. 116, 119-120 (2010)

(discussing meaning of "in plain view").

     2.   The foundation for an inference of personal knowledge

is lacking.   Proof of the juvenile's presence in the passenger

compartment of a car where cocaine is found, by itself, is not

sufficient to permit an inference that the juvenile had

knowledge of the cocaine without "other incriminating evidence."

Commonwealth v. Albano, 373 Mass. 132, 134 (1977).5   The other

incriminating evidence or "plus factors"6 that commonly supply


     5
       "The defendant's knowledge is personal to him; there is no
substitute for personal knowledge." Commonwealth v. Albano,
supra.
     6
       In the context of a prosecution for possession of
contraband based on a theory of constructive possession, "plus
factors" refer to circumstantial evidence, other than the mere
fact that the defendant and the contraband are found in the same
location, that points toward the defendant's knowledge or
ability and intent to exercise control of the contraband.
Commonwealth v. Romero, 464 Mass. 648, 654 (2013). See
Commonwealth v. Velasquez, 48 Mass. App. Ct. 147, 149 (1999).
                                                                    5


the basis for an inference of knowledge are (1) that the

contraband is found in plain view, (2) that the defendant is

observed making a movement toward the contraband, (3) that

personal property belonging to the defendant is found near the

contraband, and (4) that the defendant makes a statement or

engages in conduct that reflects consciousness of guilt.    See

the Appendix to this opinion (collecting cases on plus factors

in knowledge assessments).   None of these factors is present in

this case, and the majority's reliance on the following factors

is misplaced.

    a.   Plain view.   After Andrade was removed from the back

passenger seat, Keenan saw "right under the seat where [Andrade]

was sitting[,] not next to him like literally under his seat

where he was sitting[,] . . . [a] bag and it had seven bags of

individually packaged white powder [that Keenan] believed to be

cocaine."   Detective Keenan later described the location of this

bag as having been "under [Andrade's] buttocks where he was

sitting."

    When Detective Keenan initially approached the car, he saw

Andrade "put [his hand] right down to the floor."   Concerned

that Andrade might have a weapon, Detective Keenan pinned

Andrade's hand down and then raised it up and told Andrade to

keep his hands in the air.   After Andrade was removed from the

car and secured, Detective Keenan returned to the area of the
                                                                     6


back passenger seat where he had seen Andrade reach to the

floor.    "[O]n the floor [Keenan] could see right in front of

[him] . . . a larger plastic bag and it had multiple bags of

individually packaged white powder[,] . . . 23 in total which

[Keenan] believed was cocaine."    Detective Keenan later

described the location of this bag as "right where [Andrade] put

his hand down[,] . . . right where [Keenan] pinned [Andrade's]

hand, . . . right in that area that's where [Keenan] recovered

the plastic bag and the 23 bags of cocaine in it."

    The two bags removed from the back passenger seat area were

the only drugs found in the car.    When defense counsel cross-

examined Detective Keenan about the size of these bags, the

following exchange occurred:

    Q.: "The cocaine, would it be fair to say that you could
    hide it in your fist?"

    A.: "The smaller bag, very easily.        The bigger one might
    be a bit more."

    Q.:    "Okay.    It might be hard to hide it in the fist?"

    A.:    "Yes.    You're saying hide it?"

    Q.:    "Well, I mean would it fit in your hand?"

    A.:    "Yes, absolutely."

    The majority states that a rational jury could infer that

the cocaine, which Andrade had placed on the floor in front of

the back passenger's side seat as Detective Keenan approached

the car, was in the plain view of the juvenile where "no barrier
                                                                       7


separated the juvenile from the back seat area."      Ante at note

6.   In order for a front seat passenger to see a small item in

the hand of a back seat passenger in a standard car, it is

necessary for the front seat passenger to turn his body and look

over or around his seat.      There is no evidence that the juvenile

moved from the moment he was first observed by the police until

he was removed from the car.     The absence of a "barrier" adds

nothing to the basis for the inference that the juvenile had

knowledge of the cocaine.

     The majority states, ante at        , that we must presume that

the inference of knowledge was warranted based on the doctrine

that an appellate court passing on the sufficiency of the

evidence in a criminal case must view the evidence in the light

most favorable to the Commonwealth.     See Commonwealth v. Merry,

453 Mass. 653, 660-661 (2009).     Yet it is also settled doctrine

that the mere possibility of an inferential fact (here, that the

juvenile may have turned around in his seat and observed a small

bag held by the back seat passenger) does not qualify as a

reasonable and possible inference that a jury may draw from the

evidence.   See id. at 661.     No less than in Commonwealth v.

Ferguson, 384 Mass. 13, 18 (1981), "[t]he Commonwealth's theory

of this case requires piling inference upon inference."7     Without


     7
       For this reason, cases in which the presence of contraband
in plain view inside a vehicle is a sufficient plus factor to
                                                                       8


this inference, the Commonwealth failed to connect the juvenile

to the cocaine found in the possession of Andrade.

      b.   High crime area.   The majority notes that the events

took place "in a Quincy neighborhood known for drug activity

where [Detective Keenan] had made arrests in the past."     Ante at

.    Keenan's testimony, I submit, was far less suggestive.     He

stated:    "I've conducted investigations and arrests in that

general area."

      c.   Counter surveillance activity.   The majority also notes

that Detective Keenan testified about counter surveillance,

which he stated consisted of measures taken by a person to

detect whether he or she is being followed by the police.       Ante

at     .   Detective Keenan testified that he found it significant

that the car traveled in one direction for about three minutes,

then it turned and traveled in the reverse direction before it

was stopped.    What is absent from Detective Keenan's testimony

and the majority opinion, however, is an explanation of why this

conduct on the part of the driver is relevant to the knowledge

or intent of the juvenile passenger.    The relevance, of course,

depends on whether the juvenile was engaged in a joint venture




permit an inference that an occupant had knowledge of the
presence of the contraband have no application to the facts in
the case before us. See, e.g., Commonwealth v. Romero, 464
Mass. 648, 653-654 (2013). Cf. Commonwealth v. Gonzalez, 452
Mass. 142, 147 (2008).
                                                                         9


with the driver and the back seat passenger -- which is a matter

the Commonwealth alleged but failed to prove.

       d.      Cocaine packaged for sale.   Detective Keenan's

testimony about the significance of finding "individually

packaged [bags of drugs] for the street-level sales," certainly

suggests that Andrade's possession was with the intent to

distribute, but it contributes nothing to the question whether

the juvenile had personal knowledge that the drugs were in the

car.

       e.      Knives and cell phones.   The majority also seeks to

envelop the juvenile in a tapestry of guilty knowledge on the

basis of other evidence as flimsy as gossamer.        The majority

states that each of the three occupants had a knife, that a

total of seven cell phones were seized by the police, and that

"more than $2,000 was recovered from the three occupants."            Ante

at         .   None of this evidence, however, supports an inference

that the juvenile had personal knowledge of the cocaine, or the

intent and ability to control it.         See Commonwealth v. Cullity,

470 Mass. 1022, 1023-1024 (2015).         First, we know nothing about

the knives,8 and the judge instructed the jury that the location

of the knives was "irrelevant and immaterial" and could not be



       8
       The record does not contain a description of the knife
possessed by the juvenile or the knives possessed by the other
two occupants.
                                                                     10


considered.9     Second, with regard to the $2,000, most of it was

found on the person of the driver.     Ante at      .   The majority's

effort, ante at       , to connect the $294 found on the juvenile10

to the money found on the driver or to drug trade activity rests

entirely on speculation.11    Third, the majority indicates that


     9
          The judge's instruction was as follows:

          "Information such as the location of the knives you
     may have heard about during the course of the evidence in
     this trial or the seven cell phones that you may have heard
     about during the course of the trial, if you collectively
     recall any evidence on that. The location of those items
     is irrelevant and immaterial at this point in your
     decision-making process because that information was not
     given to you to consider. The only information given to
     you to consider was the evidence regarding cell phones, the
     number of cell phones that was testified to and or depicted
     in a photocopy of a photograph, Exhibit Number 1. That's
     the only evidence the parties are asking you to consider.

             ". . .

          "The location of the other items, such as knives, was
     not introduced during the course of this trial during the
     testimony or in the exhibits. So you cannot consider the
     location of those items, only the evidence as it currently
     exists with respect to those items, that being the
     testimony. And your deliberations are confined to just the
     testimony, evidence and exhibits that you have been given
     to consider."
     10
       Two hundred and ninety-four dollars "is not a
particularly large sum. It is not unusual for law-abiding
persons to carry such an amount on their person. There was no
evidence that the defendant was unemployed and thus unlikely
legitimately to have that amount of cash." Commonwealth v.
Sepheus, 468 Mass. 160, 166 (2014).
     11
       The majority states that "each occupant possessed
multiple folds of money in different denominations that to
[Detective] Keenan could signify it was the proceeds from the
                                                                      11


the seizure of the seven cell phones was significant because

drug dealers use them to facilitate the distribution of drugs

and frequently swap one for another.   Ante at      .    However, the

evidence was that the juvenile possessed only one cell phone.

And there is no evidence as to the location of the other cell

phones.

     3.   The relevant cases support the juvenile's position that

he did not have constructive possession of the cocaine.       In an

unbroken and lengthy line of appellate decisions, we have

reiterated that being a passenger in a vehicle does not, without

more, permit a jury to infer that the person has constructive

possession of the contents of the vehicle.12     While

circumstantial evidence and the reasonable inferences that may

be drawn from that evidence may support the conclusion that a


fast-moving business of drug distribution." Ante at      . This
was not Detective Keenan's testimony at trial. He testified
that each occupant had different denominations of money on his
person and that the money each of them had was folded in
different ways.
     12
        A person's physical proximity to an area in which
contraband is found, standing alone, is insufficient to permit
the inference of constructive possession because that conclusion
"is forged entirely of suspicion, the product of inference
improperly piled upon inference." Commonwealth v. Gonzalez, 42
Mass. App. Ct. 235, 240 (1997). Accord Commonwealth v.
Sespedes, 442 Mass. 95, 100 (2004) (evidence that defendant had
keys to and had been seen leaving apartment where large quantity
of drugs was seized from inside dropped ceiling was insufficient
to establish knowledge of drugs). "Nor is possession proved
simply through the defendant's association with a person who
controlled the contraband." Commonwealth v. Booker, 31 Mass.
App. Ct. 435, 437 (1991). Contrast Commonwealth v. Antonio, 45
Mass. App. Ct. 937, 938 (1998).
                                                                  12


person had constructive possession of the drugs found inside a

vehicle or was engaged in a joint venture with others in the

vehicle, a plausible hypothesis of guilt is not a substitute for

proof beyond a reasonable doubt.   See Commonwealth v. Rodriguez,

456 Mass. 578, 583 (2010).13


     13
       In Rodriguez, supra at 582 (quotations omitted), the
Supreme Judicial Court stated:

          "A conviction may be based on circumstantial evidence
     alone, as long as that evidence is sufficient to find the
     defendant guilty beyond a reasonable doubt. The evidence
     must allow[] us to do more than find that there was some
     record evidence, however slight, to support each essential
     element of the offense. Nor will the evidence be
     sufficient if it relies on conjecture or speculation, or if
     it tends equally to support either of two inconsistent
     propositions. If a rational jury necessarily would have
     had to employ conjecture in choosing among the possible
     inferences from the evidence presented, the evidence is
     insufficient to sustain the Commonwealth's burden of
     proving guilt beyond a reasonable doubt."

     A good illustration of a case involving no more than a
plausible hypothesis of constructive possession is Commonwealth
v. Garcia, 409 Mass. 675 (1991). In that case, the Supreme
Judicial Court concluded:

          "The sum of the Commonwealth's evidence against Garcia
     is his presence in the vehicle where the cocaine was
     discovered. The Commonwealth contends that an additional
     factor pointing to knowledge can be found in the fact that
     the cocaine was extremely valuable. The Commonwealth
     argues that it is unlikely that anyone would lend a vehicle
     containing such valuable contents unless the borrowers knew
     of those contents, and that therefore a jury could infer
     that both Heredia and Garcia knew of the cocaine. This
     argument is simply another way of stating that one can
     infer knowledge of contraband from its presence in a
     vehicle. As the Commonwealth concedes, presence alone is
     not sufficient to prove knowledge and intent to control
     contraband. There was insufficient evidence to prove that
                                                                    13


    The cases relied upon by the majority are distinguishable

from the case before us.   In Commonwealth v. Crapps, 84 Mass.

App. Ct. 442, 443 (2013), the police seized a sock containing

cocaine from in the center console of a vehicle.    The defendant

was the driver and sole occupant of the vehicle.    Id. at 444.

The police found personal papers belonging to the defendant on

the front passenger seat, a cell phone in the driver's side door

pocket, and $585 in cash in the defendant's pocket, and they had

observed the defendant engage in suspected drug dealing

behavior.   Id. at 444-445.   In reasoning that the evidence was

sufficient to permit a jury to infer that the defendant had

knowledge of the presence of the cocaine and the ability and

intent to exercise control over it, we stated that "[t]he

evidence placed this case in the category of automobile

decisions in which a defendant's proximity, access, and

collateral conduct (here, his sole occupancy of the vehicle, and

the brief visit by a suspected buyer) permitted the inference of

an intention to exercise control over contraband or forbidden



    Garcia had knowledge of the cocaine, and thus had
    constructive possession of it."

Id. at 687-688. See Commonwealth v. Meehan, 33 Mass. App. Ct.
262, 265-266 (1992) (assuming evidence established defendant was
involved in illegal drug dealing, police observation of three
private conversations within one-hour period between defendant
and person found to be in possession of approximately forty
grams of cocaine was insufficient to support conclusion that
defendant had constructive possession of cocaine).
                                                                  14


weaponry in the vehicle."   Id. at 445.   Thus, although the

presence of cash and a cell phone was used in Crapps to support

a finding of intent to exercise control over the contraband --

unlike the case before us -- that evidence was supplemented with

additional evidence.   Similarly, in Commonwealth v. Albano, 373

Mass. at 134-135, the Supreme Judicial Court held that a plainly

visible firearm protruding from under the seat where the

defendant driver was seated, "an area to which he had easy

access," combined with "other incriminating evidence," was

sufficient to permit a jury to find that he had knowledge of

that firearm.   Id. at 134, 135.

    Just as presence in the same location as the contraband,

standing alone, is insufficient to establish knowledge of that

contraband, presence alone is insufficient to establish a joint

venture.   See Commonwealth v. Deane, 458 Mass. 43, 50 (2010).

Our decision in Commonwealth v. Maillet, 54 Mass. App. Ct. 910,

910 (2002), is a good illustration of the additional evidence

needed to "take a joint venture case to the jury."   In Maillet,

we identified this additional evidence as consisting of the

following five plus factors.   First, as the drug dealer had told

the undercover officer, who was posing as a buyer, that he (the

dealer) would arrive at the parking lot in another individual's

vehicle, the jury could infer that the defendant had learned why

he was to drive to the parking lot.   Ibid.   Second, as the
                                                                    15


defendant had parked his vehicle so that it blocked the

undercover officer's vehicle, the jury could infer that the

defendant had been informed of the purpose of the meeting and

the need to keep the undercover officer in check.     Id. at 910-

911.    Third and fourth, as the defendant had been able to watch

a third individual, who had exited from the defendant's vehicle,

surveil the area, the jury could infer that this individual's

actions would have informed the defendant that the individual

was a lookout and that a crime was in progress.     Id. at 911.

Fifth, as the defendant had watched what happened in the

undercover officer's vehicle, the jury could infer that the

defendant saw the drug transaction and assisted in it by driving

the dealer and the lookout away.    Ibid.   As this recitation

indicates -- unlike the case before us -- the defendant's

presence in Maillet was supplemented with additional evidence.

       Although the determination whether the evidence was

sufficient to support proof beyond a reasonable doubt cannot be

reduced to a simple process of "color matching" with prior

cases, I think our decision in Commonwealth v. Cormier, 41 Mass.

App. Ct. 76 (1996), is analogous and should control the outcome

here.    In Cormier, the defendant was convicted of trafficking in

cocaine after police officers pulled over a speeding vehicle, in

which he and two other men were present.     Id. at 76, 78.   The

defendant was seated alone in the back seat.     Id. at 78.   The
                                                                        16


occupants were ordered to exit from the vehicle.       Ibid.     The

front seat passenger was barefoot, while the driver and

defendant were wearing shoes.     Ibid.   The police noticed a pair

of white sneakers on the floor behind the front passenger seat

and in front of where the defendant had been sitting.          Id. at

78-79.     As the officers began to search the vehicle, the driver

moved to the vehicle, grabbed the sneakers, and attempted to

flee.     Id. at 79.   The officers found more than one hundred

grams of cocaine inside the sneakers.      Ibid.   On appeal, this

court concluded that even though the sneakers containing the

drugs were in close proximity to the defendant in the back seat

area, the evidence was insufficient to permit an inference that

the defendant had knowledge of the drugs where the drugs were

inside the sneakers and not readily visible; the driver

exercised control over the sneakers by attempting to flee with

them; and another passenger, not the defendant, was barefoot.14

Id. at 79-80.




     14
       Another useful guidepost is Commonwealth v. Bennefield,
373 Mass. 452 (1977). There, as in this case, a vehicle with
three occupants was stopped. Id. at 453. The defendant, as in
our case, was the front seat passenger. Ibid. On the back
floor of the vehicle, an officer, with the aid of his
flashlight, observed a shotgun, which the back seat passenger
was attempting to shove underneath the front seat. Ibid. These
facts alone, the court said, were insufficient to permit an
inference that the front seat passenger had knowledge of the
presence of the shotgun. Ibid.
                                                                     17


    Conclusion.   While it is not our role to weigh the

evidence, it is our duty to overturn a jury's verdict that is

based on inferences not shown to have been reasonable.    See,

e.g., Corson v. Commonwealth, 428 Mass. 193, 198-200 (1998).

The majority opinion, in my view, overlooks an important nuance

in the standard of review that is based on Jackson v. Virginia,

443 U.S. 307 (1979), and Commonwealth v. Latimore, 378 Mass. 671

(1979).

    "This test has multiple parts. Sufficiency of the evidence
    challenges in most cases are resolved on the basis of the
    first part of the Jackson-Latimore standard . . . . We
    defer to the jury or judicial fact finder's judgment about
    the sufficiency of the evidence when, 'after viewing the
    evidence in the light most favorable to the prosecution,
    any rational trier of fact could have found the essential
    elements of the crime beyond a reasonable doubt' (emphasis
    original). Jackson v. Virginia, [supra] at 319. . . . The
    second part of the Jackson-Latimore standard is reserved
    for cases . . . where proof of an essential element such as
    intent [or knowledge] has been deemed sufficient by the
    fact finder on the basis of a conjecture, as opposed to a
    reasonable inference, from the evidence. '[I]t is not
    enough for the appellate court to find that there was some
    record evidence, however slight, to support each essential
    element of the offense; it must find that there was enough
    evidence that could have satisfied a rational trier of fact
    of each such element beyond a reasonable doubt.'
    [Commonwealth v.] Latimore, [supra] at 677–678."

Commonwealth v. Sepheus, 82 Mass. App. Ct. 765, 787-788 (2012)

(Agnes, J., dissenting), S.C., 468 Mass. 160 (2014).     Any doubt

that an appellate court has a responsibility to assess the

strength of the connection between the evidence presented to a

jury and the inferences that may be drawn from that evidence in
                                                                    18


the context of applying the Jackson-Latimore standard has been

put to rest.   See Commonwealth v. Littles, 477 Mass. 382, 388

(2017).

    Ultimately, the Commonwealth's case is based primarily on

the juvenile's physical proximity to the contraband, a theory we

have repeatedly rejected.   See, e.g., Commonwealth v. Almeida,

381 Mass. 420, 422-423 (1980).    A plausible hypothesis of guilt

is not evidence that satisfies the standard of proof beyond a

reasonable doubt.   See Commonwealth v. Garcia, 409 Mass. 675,

687-688 (1991).   In my view, the jury "cross[ed] the bounds of

permissible inference and enter[ed] the forbidden territory of

conjecture and speculation."     Curry v. United States, 520 A.2d

255, 263 (D.C. 1987).   Accordingly, I believe it was error to

deny the juvenile's motion for a required finding of not guilty.
                             Appendix.

     The following two lists include only published
Massachusetts decisions addressing whether the evidence was
sufficient to permit an inference that the defendant had
knowledge of the contraband (drugs or guns) in the vehicle in
which the defendant was an occupant. These lists are
nonexhaustive.

1.   Insufficient evidence to permit inference of knowledge

Commonwealth v. Almeida, 381 Mass. 420, 422-423 (1980) (evidence
that defendant was driving borrowed vehicle and retrieved his
wallet from console containing gun was insufficient to permit
inference of knowledge of gun where there was no evidence
permitting inference he would have seen or felt gun when he put
wallet in console).

Commonwealth v. Brown, 401 Mass. 745, 747-748 (1988) (evidence
that prior to stop, police observed movement inside stolen
vehicle operated by defendant and containing front seat
passenger was insufficient to permit inference of knowledge of
guns found under front passenger seat).

Commonwealth v. Garcia, 409 Mass. 675, 687-688 (1991) (evidence
that defendant was in vehicle he did not own was insufficient to
permit inference of knowledge of cocaine in locked trunk).

Commonwealth v. Manzanillo, 37 Mass. App. Ct. 24, 26 (1994)
(evidence that defendant was owner and driver of van that
contained two other passengers, "hip bag" containing cocaine was
found under shopping bag behind driver's seat, and defendant
made statement to police that equally supported conclusion he
either knew of cocaine before stop or learned of cocaine after
stop was insufficient to permit inference of knowledge of
cocaine).

Commonwealth v. Movilis, 46 Mass. App. Ct. 574, 577-580 (1999)
(evidence that defendant was driver, not owner, of vehicle at
location of drug transaction described by informant, possessed
keys to vehicle, went into café with passenger, and was seen at
table with small amount of cocaine was insufficient to permit
inference of knowledge of drugs found in secret compartment in
vehicle, where there was no evidence of similarity between
cocaine on table and in vehicle).
                                                                   2


Commonwealth v. Snow, 76 Mass. App. Ct. 116, 118-122 (2010)
(evidence that police found gun between driver's seat and center
console of vehicle that defendant was driving, but did not own,
was insufficient to permit inference of knowledge of gun where
gun, found only after thorough search of vehicle, was not in
plain view and no other evidence connected defendant to gun).

2.   Sufficient evidence to permit inference of knowledge

Commonwealth v. Sabetti, 411 Mass. 770, 778 (1992) (evidence
that defendant was in driver's seat of vehicle containing drugs
and "virtual wasteland of plainly visible contraband" and had
attempted to flee was sufficient to permit inference of
knowledge of contraband).

Commonwealth v. Santana, 420 Mass. 205, 215 (1995) (evidence
that defendant owned vehicle that he was driving, ignition in
vehicle was "popped," cocaine was in clear bag under passenger's
seat, scale was in back seat, and defendant failed to stop on
police request and, when removed from vehicle, repeatedly looked
over his shoulder at vehicle was sufficient to permit inference
of knowledge of cocaine).

Commonwealth v. Daley, 423 Mass. 747, 752 (1996) (evidence that
defendant was operator and sole occupant of unregistered vehicle
and cocaine visible on floor in front of driver's seat in an
area to which defendant had easy access and control was
sufficient to permit inference of knowledge of cocaine).

Commonwealth v. Romero, 464 Mass. 648, 653-654 (2013) (evidence
that defendant, who owned vehicle, was sitting in driver's seat
when front seat passenger openly handled gun was sufficient to
permit inference of knowledge of gun).

Commonwealth v. Sanchez, 40 Mass. App. Ct. 411, 415-418 (1996)
(evidence that defendant exercised control over vehicle,
possessed beeper, and his birth certificate and personal papers
were found in trunk near suitcase containing his clothes and
cocaine was sufficient to permit inference of knowledge of
cocaine).

Commonwealth v. Sadberry, 44 Mass. App. Ct. 934, 936 (1998)
(evidence that defendant or companion fired shots, they fled
scene in vehicle driven by defendant, gun was under driver's
seat, and gun exuded smell of burnt gunpowder was sufficient to
permit inference of knowledge of gun).
                                                                   3


Commonwealth v. Valentin, 55 Mass. App. Ct. 667, 671 (2002)
(evidence that gun was in open view in backpack with defendant's
paystub and shirt in vehicle he was driving and he refused to
stop for police was sufficient to permit inference of knowledge
of gun).

Commonwealth v. Blevins, 56 Mass. App. Ct. 206, 211 (2002)
(evidence that defendant and companion both used guns in assault
and then left scene in vehicle driven by third individual,
defendant sat in front passenger seat and companion sat in back
passenger seat, defendant fled when police stopped vehicle, and
gun was found on floor in front of back seat where companion had
been sitting was sufficient to permit inference of knowledge of
gun).

Commonwealth v. Horton, 63 Mass. App. Ct. 571, 578 (2005)
(evidence that police saw defendant, who was sitting behind
driver's seat, reach down and kick something below driver's
seat, and gun was protruding from under driver's seat onto floor
in front of defendant was sufficient to permit inference of
knowledge of gun).

Commonwealth v. Bienvenu, 63 Mass. App. Ct. 632, 638-639 (2005)
(evidence that defendant, who was not driver, owned vehicle and
was with her personal effects in back seat close to scale and
box of baggies was sufficient to permit inference of knowledge
of cocaine found between driver's seat and gear shift).

Commonwealth v. Cotto, 69 Mass. App. Ct. 589, 593 (2007)
(evidence that trooper detected smell of marijuana and marijuana
blunt was found in plain view on floor near defendant's feet was
sufficient to permit inference of knowledge of blunt; evidence
that defendant stared at trooper in odd and alarming manner and
shoved his feet under seat where gun was found was sufficient to
permit inference of knowledge of gun).

Commonwealth v. Elysee, 77 Mass. App. Ct. 833, 846-848 (2010)
(as to first defendant, evidence that gun at his feet was in his
plain view in area over which he had immediate control and he
was nonresponsive and deceptive with police was sufficient to
permit inference of knowledge of gun; as to second defendant,
evidence that gun was hidden under his seat upon arrival of
police and he attempted to exit vehicle when he was ordered not
to do so was sufficient to permit inference of knowledge of
gun).
                                                                  4


Commonwealth v. Obiora, 83 Mass. App. Ct. 55, 60 (2013)
(evidence that gun wedged between seat in which defendant was
sitting and center console was in plain view and easily
accessible to defendant, ammunition was found under defendant's
seat where he had been "shuffling," and defendant had vehicle,
which belonged to his girl friend, for prior twenty-four hours
was sufficient to permit inference of knowledge of gun and
ammunition).

Commonwealth v. Crapps, 84 Mass. App. Ct. 442, 444-445 (2013)
(evidence that defendant was driver and sole occupant of
vehicle, lived with registered owner of vehicle, had permission
to use vehicle, had been engaged in suspected drug dealing
behavior, and possessed $585; that his personal papers were on
passenger seat; and that driver's side door pocket contained
cell phone was sufficient to permit inference of knowledge of
drugs).